Citation Nr: 1235131	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  04-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical disability.      


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION
  
The Veteran had active service from June 1968 to January 1970 and from November 1970 to December 1972.  The Veteran is the recipient of the Purple Heart Medal and the Combat Action Ribbon. 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In November 2003, the case was transferred to the Oakland, California RO.  The case was transferred to Portland, Oregon, in August 2009, when the Veteran relocated to Oregon.

In April 2008, the Board remanded the claim for further development. 

In April 2011, the Board remanded the issue of entitlement to service connection for neck pain, muscle tension headaches, and migraine headaches for further development.  In a June 2012 rating decision, the RO granted service connection for migraine headaches (claimed as muscle tension headaches); however, bifurcated and recharacterized the issue as noted on the title page.  Specifically, the RO denied entitlement to service connection for neck pain.  See May 2012 supplemental statement of the case.

In July 2012, the Board remanded the issue of entitlement to service connection for neck pain for clarification as to whether the issue was in appellate status, as well as for additional development.  There has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue has been recharacterized to comport with the evidence of record.


FINDING OF FACT

VA has not come close to showing, by a preponderance of the evidence, that the claim should be denied.  





CONCLUSION OF LAW

The criteria for service connection for a cervical disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for a neck disability.  Accordingly, whether or not VA has met its duties of notice and assistance is of no consequence, as there is no prejudice to the Veteran.

Discussion 

The Veteran contends that his current cervical disability is the result of injuries sustained during service, to include an incident where he was "blown away by a rocket grenade," in 1969, as well as when a helicopter tail fell on him, in 1972.  See March 2004 VA Form 9.  The Veteran's Form DD 214 demonstrates a military occupational specialty (MOS) as an assault man for his first period of service, and a helicopter repairman for his second period of service, as well as approximately one year and three months of service in Vietnam.    
   
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111.  

The Veteran's June 1968 induction physical examination report for his first period of service is negative for complaints, treatment, or a diagnosis of a cervical disability.  Thus, the presumption of soundness attaches.  

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCP  REC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

With respect to the element of aggravation, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993).

A July 1968 service treatment record demonstrates that the Veteran sought treatment for severe headaches.  At the time, he reported a history of an old football injury to his cervical spine in 1966; an x-ray of his cervical spine shows an abnormal C7.  A November 1968 record shows the Veteran complained of neck pain.  A November 1969 record shows the Veteran was treated for a shrapnel wound to his right calf and lacerations on his right forehead due to a grenade explosion; the Veteran was noted to be unconscious for 30 minutes.  Further, the examiner noted that the Veteran's past medical history was noncontributory.  The Veteran separated from his first period of service in December 1969; there is no separation examination report of record.  

The Veteran's November 1970 induction physical examination report for his second period of service is negative for a diagnosis of a neck disability; the Report of Medical History is not of record.  A March 1972 record demonstrates that a "stinger" fell on the Veteran's back.  The August 1972 separation physical examination report is negative for a diagnosis of a neck disability; the Report of Medical History is not of record.  The Veteran was discharged from service due to a gunshot wound to his right knee.  

The Board finds that the Veteran's neck disability did not clearly and unmistakably preexist service.  Although the Veteran reported a history of a pre-service cervical injury one month subsequent to his June 1968 induction physical examination, the Veteran's November 1970 induction physical examination report for his second period of service is negative for a diagnosis of a neck disability.
As there is no clear and unmistakable evidence that a neck disability existed prior to service, the presumption of soundness remains intact.

Service treatment records (STRs) dated in November 1969 demonstrate that the Veteran was treated for a shrapnel wound to his right calf and lacerations on his right forehead due to a grenade explosion, and the Veteran was noted to be unconscious for 30 minutes.  STRs also show that the tail of a helicopter fell on the Veteran's back in March 1972.  Although there is no evidence of the Veteran's claimed neck injury due to the explosion or helicopter injury documented in his service treatment records, the Veteran is a combat veteran, thus, his reported history of neck pain as a result of the incidents is accepted as credible and competent evidence.  38 U.S.C.A. § 1154(b); see Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d).  

Post-service records include a May 1973 VA examination report, some five months post discharge.  The Veteran reported that he experienced severe neck pain.  He reported several in-service shrapnel wounds, as well as an injury in November 1969, when he received a grazing wound to the right frontal area of the skull with a loss of consciousness, which resulted in a one to three week hospitalization.  Upon examination, the diagnosis was neck pain of undetermined etiology, possibly secondary to cervical fracture.  

The Board finds the May 1973 VA opinion to be inadequate, as the examiner did not consider the Veteran's credible reported history of a November 1969 injury to his neck; nor did he provide a rationale for not providing an etiology for the Veteran's current neck disability.  

A November 1973 VA outpatient treatment record shows the Veteran sought treatment for a stiff neck.  The diagnosis was severe cervical spasm.  

VA outpatient treatment records dated in July 2001 through February 2002 demonstrate the Veteran sought treatment for severe neck pain which had its onset in 1969, due to an injury he sustained in Vietnam, when a rocket shell blew up in front of him, causing multiple injuries to include his current neck injury.  The July 2001 examiner diagnosed chronic recurrent neck pain.  The August 2001 examiner diagnosed severe degenerative joint disease of the neck.  The October 2001 VA examiner noted the Veteran's complaints of neck pain since 1969 due to an injury sustained from a rocket shell that blew up in front of him while serving in Vietnam.  The examiner further noted that the Veteran was diagnosed with a bone spur in his cervical spine in 1980.    

The Veteran underwent a VA examination in January 2011.  He reported that he experienced chronic neck pain.  He stated that he sustained several injuries during service, to include an explosion injury in November 1969, which resulted in a loss of consciousness and laceration to the right side of his head.  He also reported that he was knocked over by a helicopter in 1971 in Ft. Lewis, when he was serving as a helicopter mechanic. 

Upon examination and review of the claims file, the examiner diagnosed degenerative joint disease neck, degenerative disc disease of the neck, and chronic cervicalgia with intermittent radiating pain.  The examiner noted a July 1968 service treatment record, which indicates that the Veteran reportedly sustained a neck injury in high school, prior to joining the service.  The examiner opined, that with the currently available information, the Veteran's primary neck problem resulted from a high school injury with subsequent age-related degenerative changes over the years.  The examiner concluded that it would be speculative for him to attribute the Veteran's current neck problems to service without additional documentation.  

The Board finds the January 2011 VA opinion to be inadequate, of no probative value, as the examiner's opinion is based upon an inaccurate assessment of the record.  The examiner did not consider the documented November 1969 explosion injury to the Veteran's head or the 1972 helicopter incident.  Moreover, the examiner did not consider the Veteran's credible reported history of neck injuries due to such documented in-service incidents.     

The Veteran underwent a VA examination in July 2011.  He reported that he experienced neck pain since service.  He reported that he injured his neck playing football in high school; however, stated that his neck got better.  He stated that he got hit in the back of the head in boot camp in 1968.  He reported that he sustained injuries in 1969 due to an explosion, to include his neck disability.  

Upon examination and review of the Veteran's claims file, the examiner diagnosed degenerative joint disease of the cervical spine, as well as degenerative disc disease of the cervical spine without clinical radiculopathy.  The examiner opined that it was more likely than not that his current cervical disabilities were caused by or a result of the Veteran's pre-service neck trauma.  In providing the opinion, the examiner noted that, while there were not any substantiating medical records, the Veteran (per history), sustained pre-service neck injury in high school.  The examiner further noted that the Veteran's service treatment records do not document neck problems.  The examiner concluded that, given the Veteran's history, a traumatic brain injury examination versus repeated cervical spine examinations was more appropriate.  

In March 2012, the July 2011 VA examiner provided an addendum to the July 2011 VA examination report.  The examiner opined that the Veteran's neck disability clearly and unmistakable existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In providing this opinion, the examiner noted that objective medical evidence includes history, examination, diagnosis, and tests, and such data must be comprehensive.  Specifically, such objective evidence must include objective documentation as well.  The examiner stated that the Veteran's service treatment records do not possess either of the important and necessary information, thus, the Veteran's current neck disability was not aggravated beyond natural progression by service.  

While the VA examiner who authored the July 2011 and March 2012 VA opinions is, by definition, "competent;" he is certainly not credible.

The Board finds the July 2011 and March 2012 VA opinions to be grossly inadequate and, again, of no probative value.  The examiner provided a negative opinion based upon documented in-service incidents but no service treatment records documenting neck problems, and the existence of a pre-existing injury based on no records of any kind.  He accepted the Veteran's statements regarding a pre-service injury (the only evidence of such) and disregarded the Veteran's statements regarding when he had, and when he did not have, neck pain.

While the absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza, 7 Vet. App. 498 (1995).   

The Veteran has asserted, in numerous statements and at VA examinations, that the symptoms of his neck disability have been continuous since service.  He has continued to experience symptoms relating to his neck since he was discharged from the service.  Although the recent VA examiner focused on the lack of treatment during and since service, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet.App. at 496.  

The weight of the evidence is not against a finding that the Veteran has experienced continuous symptoms related to his neck since the in-service grenade explosion and/or helicopter incident described in detail above.  The Veteran's account as to these matters has been consistent and the post-service medical evidence of record supports his account.  While the Veteran's August 1972 separation physical examination report is negative for a diagnosis of a neck disability, the Report of Medical History is not of record.  Moreover, the aforementioned post-service VA outpatient treatment records document complaints of neck pain, as well as histories of in-service neck injuries due to a documented November 1969 explosion and a March 1972 incident where a helicopter tail fell on the Veteran's back.  

Significantly, within one year of separation from the Veteran's second period of service, a May 1973 VA examination report notes the Veteran's complaints of neck pain, and a November 1973 VA outpatient treatment record shows the Veteran sought treatment for a stiff neck with a diagnosis of severe cervical spasm, which evidence was ignored by the most recent VA examiner .  

VA has failed to demonstrate, by a preponderance of the evidence that service connection should be denied and , accordingly, service connection for a cervical disability is warranted.  38 C.F.R. § 3.303(b).  


ORDER

Service connection for a cervical disability is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


